The offense is bigamy; the punishment confinement in the penitentiary for two years.
Notice of appeal was entered on the twenty-sixth day of October, 1928. The statement of facts and bills of exception were filed in the trial court on January 25, 1929, which was more than ninety days after notice of appeal was given. The trial court granted appellant ninety days from the adjournment of court in which to file bills of exception and statement of facts. The time for filling bills of exception and statement of facts may not be extended by the trial court beyond the ninety day period provided by statute. Art. 760, C. C. P.; Tillar v. State, 13 S.W.2d 368. The statement of facts and bills of exception were filed too late to be entitled to consideration by this court. Steelman v. State, 291 S.W. 549.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.